DETAILED ACTION
Note:	The present application is being examined under the pre-AIA  first to invent provisions. 
	This Office action is in response to communications filed June 17, 2021.

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2021 has been entered.

Status of Claims
2.	Claims 1-20 are pending and currently under consideration for patentability. 

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-20, as presently amended, have been considered but are moot because the new ground of rejection relies upon a new combination of references applied.  Applicant has amended the independent claims 1, 13 and 20 to require a laser transmission fiber, wherein the short fiber and the laser transmission fiber are aligned for laser transmission from the laser transmission fiber to the short fiber when the disposable tip is attached to the laser transmission system.  After consideration of the claim amendments and a corresponding updated search, claims 1-20 are now being rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy et al. (US 5,318,562) in view of Moelsgaard (US 6,663,386).  Levy is newly presented as a primary reference for disclosing a majority of the claimed invention, in particular the aligned short fiber and transmission fiber.  Moelsgaard remains in the present rejection for disclosing the curved cannula portion and channel which houses a 
	Applicant has not addressed the outstanding non-statutory double patenting rejection over claims 1-8 of U.S. Patent No. 8,834,457; accordingly, the rejection is being presented again below.
	Applicant has removed the new matter claim limitations pointed out in the most recent Office action, however the newly marked up amended claim set filed June 17, 2021 does not show these limitations being stricken from the claim with a line-through - the limitations were merely deleted. 

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,834,457. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-8 contain the additional limitations of the disposable tip being part of a laser transmission system including: a laser generation module, a laser transmission fiber having a first end connected to the laser generation module and a free end encased in a ferrule, a handpiece configured for connection to the free end of the laser transmission fiber, wherein the ferrule encasing the laser transmission fiber and connector encasing the short piece of fiber are aligned for laser transmission from the laser transmission fiber to the short piece of fiber when the removable tip is attached to the handpiece, and the channel directionally angling the short piece of fiber at an angle between zero degrees and ninety degrees with respect to the connector, in effect making the invention of patented claims 1-8 a "species" of the "generic" invention of instant claims 1-20. It has been held that the generic invention is "anticipated" by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1- 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy et al. (US 5,318,562) in view of Moelsgaard (US 6,663,386).
For convenience, please refer to the annotated figures of Levy below:

    PNG
    media_image1.png
    643
    890
    media_image1.png
    Greyscale

With regard to claims 1, 2, 10-12 and 20, Levy discloses a tip (see annotated Fig. 2 above; the tip comprising cap tube, 82 and output optical fiber, 40) for a laser transmission system (abstract), the tip fully capable of being disposed of, said laser transmission system comprising a handpiece (see annotated Fig. 2 above, the handpiece comprising main housing, 62) containing a laser transmission fiber (optical fiber, 12) in operable communication with a laser transmission source (abstract; col. 1, lines 40-52), the disposable tip comprising: a casing (82) sized and configured for attachment to the handpiece (via threaded portion of 62, best shown in Fig. 1 in annotated Fig. 2 above) of the laser transmission system (col. 4, lines 14-22); a short fiber (40) configured to deliver a laser beam to a surgical surface (abstract), at least a portion of the short fiber (40) located within a channel (channel formed by 82, front plate, 24 and ferrule, 42); and a ferrule (42) totally encasing a terminal end of the short fiber (40) located within the casing (82) such that said terminal end of the short fiber (40) is finished at the edge of the ferrule (42; Fig. 2); wherein the short fiber (40) is the only fiber having a portion located within the channel (formed by 82, front plate, 24 and ferrule, 42) and the short fiber (40) and the laser transmission fiber (12) are aligned for laser transmission from the laser transmission fiber (12) to the short fiber (40) when the disposable tip is attached to the laser transmission system (Fig. 2; col. 3, line 36 - col. 4, line 22).
	Levy is silent in regard to a cannular portion extending from the casing, the cannular portion having a channel therein, wherein the cannular portion is the only cannular portion extending from the casing; that the short fiber is the only fiber having a portion located within the channel; wherein a first end of the fiber extends from an end of the cannular portion; and wherein the channel of the cannular portion comprises a curved channel and at least a portion of the short fiber is bent according to the shape of the curved channel, where the channel directionally angles the short fiber at least one of 30o, 45o, 60o, and 90o.
	However, Moelsgaard discloses a dental system for treatment of periodontal pockets laser light (abstract; Figs. 1, 6, 7), including a disposable tip (Figs. 6, 7), comprising: a casing (housing, 48 fully capable of being disposed of) sized and configured for attachment to a handpiece (handpiece, 12; Fig. 1) of a laser transmission system (system, 10; abstract; col. 5, line 59 - col. 6, line 8; Figs. 1-5); a cannular o (56; Figs. 6, 7; col. 8, lines 5-10; claim 19); wherein the fiber (56) is the only fiber having a portion location within the channel (of 54; Figs. 6, 7; col. 6, lines 25-45); and a first end of the fiber (56) extends from an end of the cannular portion (54; Figs. 6, 7; col. 6, lines 25-45).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the disposable tip disclosed by Levy to include a cannular portion, similar to that disclosed by Moelsgaard, in order to allow for more accurate manipulation of the handpiece, as the short fiber is stabilized within the cannula for delivering a more precise laser transmission, as suggested by Moelsgaard in column 4, lines 1-11, and allow for the practitioner to more easily position the short fiber at a desired angle to the surgical surface, as suggested by Moelsgaard in column 8, lines 7-19.

8.	With regard to claims 13 and 17-19, Levy discloses a method of manufacturing a disposable tip (abstract; Fig. 2), the method comprising: positioning at least a portion of a fiber (40) configured to deliver a laser beam to a surgical surface within a channel (channel formed by 82, front plate, 24 and ferrule, 42) of the disposable tip (abstract; col. 1, lines 40-52) and extending from a casing (82) sized and configured for attachment to a handpiece (comprised of main housing, 62) of a laser transmission system (via threaded portion of 62, best shown in Fig. 1 in annotated Fig. 2 above; abstract); and extending a first end of the fiber (40) from an end of the casing (82) and totally encasing a second end of the fiber (40) in a ferrule (42) serving as a connector (in combination with 70), finishing the fiber at an exterior edge of the ferrule (42; Fig. 2); and wherein the fiber (40) is the only fiber having a portion located within the channel 
	Levy is silent in regard to a cannular portion extending from the casing, the cannular portion having a channel therein, wherein the cannular portion is the only cannular portion extending from the casing; that the short fiber is the only fiber having a portion located within the channel; wherein a first end of the fiber extends from an end of the cannular portion; and wherein the channel of the cannular portion comprises a curved channel and at least a portion of the short fiber is bent according to the shape of the curved channel, where the channel directionally angles the short fiber at least one of 30o, 45o, 60o, and 90o.
	However, Moelsgaard discloses a dental system for treatment of periodontal pockets laser light (abstract; Figs. 1, 6, 7), including a disposable tip (Figs. 6, 7), comprising: a casing (housing, 48 fully capable of being disposed of) sized and configured for attachment to a handpiece (handpiece, 12; Fig. 1) of a laser transmission system (system, 10; abstract; col. 5, line 59 - col. 6, line 8; Figs. 1-5); a cannular portion (optical fiber tube/duct, 54) extending from the casing (48), the cannular portion (54) having a curved channel (channel of 54) therein (Figs. 6, 7; col. 8, lines 5-10; claim 19), and wherein the cannular portion (54) is the only cannular portion extending from the casing (48); a fiber (optical fiber, 56) configured to deliver a laser beam (via laser, 16) to a surgical surface (abstract; col. 1, line 43 - col. 2, line 16), at least a portion of the fiber (56) located within the channel (of 54) and having a bent shape according to the shape of the curved channel (Figs. 6, 7; col. 8, lines 5-10; claim 19); the channel (interior of 54) of the cannular portion (54) directionally angles the fiber 45o (56; Figs. 6, 7; col. 8, lines 5-10; claim 19); wherein the fiber (56) is the only fiber having a portion location within the channel (of 54; Figs. 6, 7; col. 6, lines 25-45); and a first end of the fiber (56) extends from an end of the cannular portion (54; Figs. 6, 7; col. 6, lines 25-45).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the disposable tip disclosed by Levy to include a cannular portion, similar to that 

9.	With regard to claim 3, Levy discloses a connector (coupling piece, 70) that encases a second end of the short fiber (40; col. 3, lines 41-61). 

10.	With regard to claims 4 and 14, Levy, as modified by Moelsgaard above, discloses that the ferrule (42) is fixed within the casing (82; via plate, 24 and coupling piece, 70) and located proximate to the channel (when modified by Moelsgaard; Fig. 2).

11.	With regard to claims 5 and 15, Levy discloses that the casing (82) and the ferrule (42) define a space therebetween, the space sized to receive a tip attachment structure (threaded portion of 62; Figs. 1, 2; col. 4, lines 14-22) of the handpiece (see annotated Fig. 2 above).

12.	With regard to claims 6-8 and 16, Levy discloses a housing (tubular handpiece alignment body, 64) into which the ferrule/connector (42) inserts (see annotated Fig. 2 above); wherein the housing (64) is held within the casing (82; via threaded portion; Figs. 1, 2; col. 4, lines 14-22); and a lens (optical element, 74) is located within the housing (64; col. 3, line 41 - col. 4, line 13).

13.	With regard to claim 9, Levy discloses that the housing (64) accepts the ferrule (42) on a first end of the housing (64), and a tip attachment structure (62 having threaded connector) of the handpiece on a second end of the housing (64; see annotated Fig. 2 above; col. 3, line 41 - col. 4, line 13).

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781